       Case 4:19-cv-00028-BMM Document 83 Filed 01/31/20 Page 1 of 4



Jeffery J. Oven                             Peter R. Steenland
Mark L. Stermitz                            Peter C. Whitfield
Jeffrey M. Roth                             SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                          1501 K Street, NW
490 North 31st Street, Ste. 500             Washington, DC 20005
Billings, MT 59103-2529                     Telephone: 202-736-8000
Telephone: 406-252-3441                     Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                       pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


INDIGENOUS ENVIRONMENTAL                          CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS
ALLIANCE,
             Plaintiffs,                          DEFENDANTS
                                                  TRANSCANADA
      vs.                                         KEYSTONE PIPELINE, LP
                                                  AND TC ENERGY
PRESIDENT DONALD J. TRUMP,                        CORPORATION
UNITED STATES DEPARTMENT OF                       SUPPLEMENTAL STATUS
STATE; MICHAEL R. POMPEO, in his                  REPORT
official capacity as U.S. Secretary of State;
UNITED STATES ARMY CORPS OF
ENGINEERS; LT. GENERAL TODD T.
SEMONITE, Commanding General and
Chief of Engineers; UNITED STATES FISH
AND WILDLIFE SERVICE, a federal
agency; GREG SHEEHAN, in his official
capacity as Acting Director of the U.S. Fish
and Wildlife Service; UNITED STATES
BUREAU OF LAND MANAGEMENT, and
DAVID BERNHARDT, in his official


                                        1
        Case 4:19-cv-00028-BMM Document 83 Filed 01/31/20 Page 2 of 4



capacity as Acting U.S. Secretary of the
Interior,
                   Defendants,
TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company,
                   Intervenor-Defendants.


      TC Energy submits this response to update the Court on its planned

activities regarding the Keystone XL pipeline and to inform the court of its intent

to respond in opposition to Plaintiffs’ motion for a Temporary Restraining Order

(TRO)/Preliminary Injunction (PI).

      On January 14, 2020, TC Energy informed the Court and the parties (Doc.

100) that it did not plan to commence construction-related activities until February

2020. TC Energy now represents that none of the activities identified in the

January 14 Amended Status Report will take place before February 24, 2020, at the

earliest. TC Energy will file a proposed briefing schedule early the week of

February 3, 2020 that should provide the Court with ample time to resolve

Plaintiffs’ motion before February 24, 2020.




                                           2
 Case 4:19-cv-00028-BMM Document 83 Filed 01/31/20 Page 3 of 4



DATED this 31st day of January, 2020,


                                    /s/ Peter R. Steenland, Jr.
                                    Peter R. Steenland, Jr.
                                    PETER C. WHITFIELD
                                    SIDLEY AUSTIN LLP
                                    1501 K Street, N.W.
                                    Washington, D.C. 20005
                                    (202) 736-8000 (telephone)
                                    (202) 736-8711 (fax)
                                    Email: psteenland@sidley.com
                                    pwhitfield@sidley.com


                                    /s/ Jeffery Oven
                                    Jeffery J. Oven
                                    Mark L. Stermitz
                                    Jeffrey M. Roth
                                    CROWLEY FLECK PLLP
                                    490 North 31st Street, Ste. 500
                                    P.O. Box 2529
                                    Billings, MT 59103-2529
                                    Telephone: 406-252-3441
                                    Email:
                                    joven@crowleyfleck.com
                                     mstermitz@crowleyfleck.com
                                     jroth@crowleyfleck.com

                                    Counsel for TransCanada
                                    Keystone Pipeline LP and TC
                                    Energy Corporation




                                3
       Case 4:19-cv-00028-BMM Document 83 Filed 01/31/20 Page 4 of 4



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.

                                             /s/ Jeffery J. Oven




                                         4
